                          United States District Court
                        Western District of North Carolina
                               Asheville Division

    Harvey William Van Cleave III,                   JUDGMENT IN CASE

             Plaintiff(s),                            1:20-cv-00144-DSC

                 vs.

           Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 24, 2021 Order.

                                               May 24, 2021
